Citation Nr: 9906832	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-25 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

Available separation certificates indicate that the veteran 
served on active duty from November 1948 to December 1949, 
from October 1950 to November 1951, from January 1952 to 
December 1953, and from March 1955 to October 1961.

This appeal arises from a September 1996 rating action of the 
Huntington, West Virginia, regional office (RO).  In that 
decision, the RO denied service connection for residuals of 
rheumatic fever.  

Further review of the claims folder indicates that, by a June 
1997 rating action, the RO denied claims of entitlement to a 
compensable disability evaluation for scars of the right leg 
and left shoulder, and entitlement to service connection for 
a disability causing breathing problems.  In the following 
month, the RO notified the veteran of these denials.  The 
veteran submitted a notice of disagreement in July 1997, and 
the RO thereafter issued a statement of the case which 
addressed the disability evaluation for service-connected 
scars, and the claims of service connection for breathing 
problems and residuals of rheumatic fever.  

A VA Form 9, Appeal to Board of Veterans' Appeals, was 
received from the veteran in August 1997.  However, his 
argument on appeal was limited to the denial of service 
connection for residuals of rheumatic fever.  Consequently, 
the Board finds that the veteran did not appeal the other 
issues addressed in the July 1997 statement of the case.  See 
38 C.F.R. § 20.302(b) (1998).


REMAND

Under 38 U.S.C.A. § 5103(a) (West 1991), VA has a duty to 
notify claimants of the evidence necessary to complete their 
applications for benefits.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has held 
that this duty includes a duty to notify a claimant of the 
need to provide evidence relating to medical causation where 
the claimant has made statements indicating the existence of 
such evidence which would, if true, make the claim plausible.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(reaffirming the principles set forth in Robinette).  

In the present case, the veteran contends that problems he 
experienced as a result of rheumatic fever he had in 1947 
were aggravated by his subsequent military service.  In a 
statement dated in August 1997, the veteran expressed this 
contention and added that he was treated during service for 
cardiac problems.  Furthermore, the veteran reported that he 
had been told at the Huntington VA Medical Center (VAMC) that 
his "problem [was] . . . aggravated."  Presumably, by this 
statement the veteran meant that a medical practitioner had 
told him that residuals of rheumatic fever had been 
aggravated by his military service.  If so, such a medical 
opinion might make "complete" the veteran's application for 
service connection for residuals of rheumatic fever.  
Consequently, his statement regarding the existence of such 
an opinion triggers VA's duty to notify pursuant to 
38 U.S.C.A. § 5103(a) and Robinette v. Brown.  Because the 
veteran has not yet been provided with the required notice, a 
remand is required.  

In addition, all of the VA treatment records pertinent to the 
pending appeal do not appear to have been obtained for 
review.  In a statement dated in April 1997, the veteran 
explained that personnel at the Huntington VAMC, who had 
found that he had cardiac problems, referred him to the 
Cleveland VAMC.  The veteran asked that the RO obtain records 
of treatment from both medical facilities.  A review of the 
claims folder indicates that, although the RO obtained 
records of treatment from the Huntington VAMC, the agency did 
not attempt to obtain reports of treatment from the Cleveland 
VAMC.  In this regard, the Board notes that, in the notice of 
disagreement which was received at the RO in July 1997, the 
veteran stated that his medical records from the Cleveland 
VAMC were "enroute" to the Huntington VAMC.  Importantly, 
however, following this statement from the veteran, the RO 
did not attempt to obtain any additional records from the 
Huntington VAMC.  

Because VA adjudicators are deemed to have constructive 
notice of such records, see Bell v. Derwinski, 
2 Vet. App. 611 (1992) and VAOPGCPREC 12-95 (1995), the RO, 
on remand, should make an effort to obtain copies of any such 
records so that they can be given full consideration in the 
adjudicatory process.  38 C.F.R. § 19.9 (1998).  

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
advise him that, in order to make his 
claim of service connection for residuals 
of rheumatic fever well grounded, he 
needs to obtain and to submit competent 
medical evidence demonstrating that the 
claim is plausible.  He should be advised 
that submission of an opinion from a 
physician, or other qualified health care 
provider, indicating that residuals of 
the rheumatic fever he experienced prior 
to his initial entry onto active military 
duty were made worse by such service, is 
the type of evidence needed to satisfy 
this requirement.  The veteran should be 
given a reasonable opportunity to respond 
to the RO's communication.  

2.  The RO should make an effort to 
obtain copies of all records of treatment 
at the Huntington VAMC and Cleveland 
VAMC.  In addition, the RO should attempt 
to obtain copies of any other pertinent 
records of VA treatment that have not yet 
been obtained for review.  The RO should 
document its efforts to supplement the 
record, and any additional materials 
obtained should be associated with the 
claims folder.  

3.  After completing the actions outlined 
above, the RO should take adjudicatory 
action on the veteran's claim of service 
connection for residuals of rheumatic 
fever, to include a determination as to 
whether the claim is well grounded.  If 
the RO concludes that this claim is well 
grounded, the agency should undertake any 
additional development deemed necessary 
to fulfill the duty to assist the 
veteran.  

If the benefit sought is denied, a supplemental statement of 
the case should be issued.  After the veteran and his 
representative have been given an opportunity to respond to 
the supplemental statement of the case, the claims folder 
should be returned to the Board for further appellate review.  
No action is required by the veteran until he receives 
further notice.  The purposes of this remand are to comply 
with governing adjudicative procedures and to procure 
clarifying evidence.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of this 
appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

